UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4832
MORRIS LAMONTE MACK, a/k/a
Lamont,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
            Cameron McGowan Currie, District Judge.
                         (CR-00-94-CMC)

                      Submitted: April 10, 2001

                      Decided: April 30, 2001

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jan S. Strifling, Columbia, South Carolina, for Appellant. Stacey
Denise Haynes, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. MACK
                               OPINION

PER CURIAM:

   Morris Lamonte Mack appeals from a 324-month term of impris-
onment imposed following his guilty plea to conspiracy to possess
with intent to distribute powder cocaine and crack cocaine. Mack’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel states that there are no meritorious grounds
for appeal but addresses the following issue: whether Mack’s sen-
tence violates Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348
(2000), because his sentence was enhanced due to a prior felony drug
conviction. Relying on Apprendi, Mack has filed a pro se supplemen-
tal brief raising three issues: (1) his sentence is invalid; (2) his guilty
plea was not knowing and voluntary; and (3) the indictment was
defective. Finding no reversible error, we affirm.

   Under Apprendi, any fact, other than a prior conviction, that
increases the maximum penalty for a crime is an element of the
offense, and as such, must be charged in the indictment, submitted to
a jury, and proven beyond a reasonable doubt. 120 S. Ct. at 2362-63.
The district court’s decision to use Mack’s prior felony drug convic-
tion to enhance his sentence under 21 U.S.C.A. § 841(b)(1)(C) (West
1999) was not in error. See Almendarez-Torres v. United States, 523
U.S. 224 (1998); United States v. Jones, ___ F.3d ___, 2001 WL
294306, *3 (7th Cir. Mar. 28, 2001).

  We find the issues raised in Mack’s pro se supplemental brief are
without merit.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and we find no meritorious issues for
appeal. Accordingly, we affirm the conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client.
                       UNITED STATES v. MACK                       3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED